Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See for example p. 6, lines 23-26 and p. 7, lines 1-2 of the specification as filed. Each of these 6 sequences lacks a sequence identifier. 

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.

2.  Claims 1-2, 4, 6-17 and 19-21 are pending.

3.  Applicant has overcome the prior rejections under 35 USC 112 (pre-AIA ) for indefiniteness because applicant has amended the claims to specify that the mutation with respect to SEQ ID NO: 7 is a G23A mutation. 

Claim Rejections - 35 USC § 112
4.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.  Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

It is not clear to the examiner how there can be a G19A mutation when glutamic acid (E) and not glycine (G) appears at position 19. 

6.  The following is a quotation of 35 U.S.C. 112(a):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 1-2, 4, 6-17 and 19-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally filed does not provide support for the invention as now claimed. 

This is a New Matter rejection for the following reasons:

The phrase "sequence shown SEQ ID NO: 7 and having a G23A mutation”" (see for example base claim 1, lines 5-6) represents a departure from the specification and the claims as originally filed.

Applicant in the Remarks of 11/9/2020 at p. 2 asserts that the substitution at position 23 of SEQ ID NO: 7 is a truncated version of SEQ ID NO: 8, in which the same substitution would be position 29. However, disclosure of a full sequence with a particular amino acid substitution is not considered to inherently provide support for a truncated version of the same sequence with the same amino acid substitution. The instant claims are accordingly considered to now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed. (i.e., the amino acid SEQ ID NO: 7 with a G23A substitution versus the amino acid SEQ ID NO: 8 with a G23A mutation). 

It is also noted that while the specification and claims as originally filed provide support for SEQ ID NO: 1 with a G29 mutation (see original claims 7 and 18) and provides support for SEQ ID NO: 7, they do not provide support for combining a G29A mutation of SEQ ID NO: 1 with the sequence set forth as SEQ ID NO: 7. Applicant points to p. 3 lines 13-23 of the specification for support, but this discloses what was known in the prior art, and does not indicate that this is part of applicant’s invention. 

.

Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

9.  Claims 1, 4, 6, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Majima et al. (US 2010/0286373, of record), in view of Spector et al. (US 2013/0046056) and Hall et al. (WO 2008/039141, of record). 

Majima teaches an affinity chromatography carrier that includes an affinity ligand modified in the C domain of SpA or Z domain that has an improved orientation for maintaining affinity for an immunoglobulin (claims 17, 23, 26). 

Majima teaches a published SEQ ID NO: 6 for the C domain which has a 100% sequence identity over a 48 amino acid sequence which includes applicant’s G23A mutation.

Query Match             100.0%;  Score 240;  DB 7;  Length 58;
  Best Local Similarity   100.0%;  
  Matches   48;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDA 48
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db          7 KEQQNAFYEILHLPNLTEEQRNAFIQSLKDDPSVSKEILAEAKKLNDA 54

Majima further teaches a multimer comprising 2-5 units of tandemly linked immunoglobulin-binding proteins which include these modified domains (claim 23).  

Differences with claimed invention
Majima differs from the claimed invention in the recitation that the sequence is “at least 90%” (base claim 1), “at least 95% identical” (claim 4) “at least 98% identical” (claim 6) and “has a sequence that is identical” (claim 21) to the amino acid sequence shown in SEQ ID NO: 7 and has a G23A mutation. 

Instead, and as noted in the sequence alignment above, the sequence with the G23A mutation starts at position #7 and end at position #54 instead of starting at position #1 and ended at position #48. In addition, Majima teaches a multimer of 2-5 units. 

Spector teaches an affinity chromatography matrix that includes a ligand attached to a solid support wherein the ligand includes one or more C domains of Protein A, wherein at least one C domain includes a deletion of at least 3 consecutive amino acids from the N-terminus (¶s10). Spector teaches that the ligand includes a deletion of five consecutive amino acids from the N-terminus (¶s18, 50-52, 92). 

Hall teaches a chromatography ligand that includes the Domain C from SpA or a variant thereof (abstract). Hall teaches that Domain C can act as a separate immunoglobulin absorbent, not just as part of Protein A (p. 7, lines 6-7) and that the immunoglobulin binding properties of Domain C are fully satisfactory for the use as a chromatography ligand (p. 7, lines 8-9). Hall further teaches that the SpA Domain C presents a much improved alkaline stability (p. 7, lines 15-16).

Hall further teaches that the Domain C ligand can either constitute the WT Domain C or it can include mutated Domain C sequences (p. 8, lines 23-29)/

Hall further teaches multimers of the Domain C, including one that is comprised of 2-8 units, such as 4-6 units (p. 10, line 24). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a C domain from Protein A such as a multimer having a G23A mutation as taught by Majima including such a mutated multimer with a truncated N-terminal and having 2-8 and 4-6 C domains. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Majima teaches Protein A ligands for use in affinity chromatography having high immunoglobulin-binding capacity and chemical stability that include multimers of the C domain with a G23A mutation. While Majima does not specifically recite that the domain has six or more C domains or that the mutated C 

One of skill in the art would accordingly be motivated to have produced a truncated C domain having the G23A mutation taught by Majima and to have also include 6 or more such C domains because Spector teaches that it was known in the art to include multimers that include the C domain having an N truncation, and Hall teaches that multimers that include 6 or more C domains was known in the art. Substituting a known element for another , to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Note that while the secondary reference Spector teaches that the truncated C domain is one with a 5 amino acid deletion at the N-terminus rather than the six amino acids currently claim with respect to SEQ ID NO: 7, [I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

In the instant case, Spector teaches multimers from the C domain of Protein A which can be used for affinity chromatography, where the N-terminus of the C domain is truncated by at least 3 consecutive amino acids such as five consecutive amino acids. One of skill in the art would accordingly consider having the truncation starting at position 7 rather position 6 to have been optimization well within the skill of the ordinary artisan because Spector suggests truncating by at least 3 consecutive amino acids and even provides a truncation which is just 1 less than the truncation currently claimed. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


10.  Claims 1-2, 4, 6, 8-17 and 29-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Majima et al. (US 2010/0286373, of record), in view of Spector et al. (US 2013/0046056) and Hall et al. (WO 2008/039141, of record), as applied to claims 1, . 

The prior art teachings of Spector are discussed supra. 

The prior art teachings differ in the recitation that the ligands after hours incubation in 0.5 M NaOH has retained at least 95% of its original binding capacity as in claim 2. 

The teachings further differ in the recitation that at least one asparagine in the sequence of the ligand is replaced with an amino acid other than glutamine or aspartic acid as in claim 8.  

The teachings further differ in the recitation that the ligand includes a terminal coupling group comprising at least one nitrogen and/or Sulphur atoms  (claim 9), “the terminal group comprises arginine or cysteine” (claim 10) and “the ligand is coupled to the solid support via thioether bonds” (claims 11 and 19). 

The teachings further differ in the recitation that the multimeric ligand contains one or more other protein-based units (claim 12) which re alkaline-stable (claim 13). 

The teachings further differ in the recitation that the multimeric ligand includes one or more other alkaline-stable protein-based units (claims 13-14).

The teachings also differ in the specific recitation that the solid support is a polysaccharide (claim 15), comprised substantially spherical particles (claim 16), and porous (claim 17) and that the solid support is porous spherical and comprises polysaccharide (claim 20). 

Hall further teaches that in another embodiment the multimer includes one or more additional units which are different form Domain C and preferably protein based and equally alkaline-stable as Domain C (p. 6, lines 20-23). 

Bian teaches chromatography ligands having improved caustic stability that include one or more isolated B, C or Z domains of SpA, where the one or more isolated said domains include one or more amino acid residues at position n+1 mutated to any naturally occurring amino acid except for glutamine (Q) (abstract; ¶9). 

Bian further teaches that the alkaline stable ligands can retain 95% of their binding capacity after 5 hours (¶45).

Bian further teaches that attachment of an alkaline stable SpA based chromatography ligand to a solid support can be achieved in many known ways such as by thiol where 

Bian further teaches that the ligand is attached to the solid support which can include agarose, the matrix is in beaded or particle form, which is considered to be compatible with “substantially spherical particles”, and that any porous material that contributes to less than a 5% change in alkaline stability of the attached ligand after soaking for about 30 hours in 0.5 M NaOH may be used as a solid support (¶68-70, 79). 

Bjorkman (the ’013 publication) also teaches ligands which include one or more of a protein A domain such as a C domain with at least one of the monomers having a substitution of the Asparagine  such as a N28 substitution (column 5, lines 26-27). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the mutated C domain taught by Majima, Spector and Hall as being useful for binding immunoglobulins with one or more of the modified C domains wherein at least one asparagine in the sequence for the ligand is replaced with an amino acid other than for example glutamine (¶9) and to have also coupled said ligand to the solid support via thioether bonds or to have included additional protein-based units with the modified C domain as taught by Hall. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Bian teaches that said modified C domains are alkaline stable, and Hall teaches that protein-based units which are alkaline stable can be added to the modified Domain C multimer/hexamer. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

11.  No claims are allowable.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.



February 10, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644